DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Status of Claims
This action is responsive to Applicant’s Response filed 07/13/2022.
Claims 1-18 are pending and have been examined here. 
Claims 1, 7, and 13 have been amended.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Skomra et al. (U.S. PG Pub. No. 20140357295; hereinafter "Skomra") in view of Heap et al. (U.S. Patent No. 9,904,293B1; hereinafter "Heap") further in view of Dertadian (WIPO Publication No. WO 2007076589A1; hereinafter "Dertadian") and further in view of Meier et al. (U.S. PG Pub. No. 20170370765; hereinafter "Meier").
As per claim 1, Skomra teaches:
A method for wireless communications associated with trucking, comprising:
Skomra teaches a system and method for wireless communication associated with trucking. (Skomra: abstract, paragraphs [0140-149], Figs. 2A-2B, 3)
receiving, at a computer device, a first signal associated with a first wireless transmitter attached to a trailer, wherein the computer device is located at a position associated with a tractor;
 Skomra teaches a computing device 150b in a tractor which may receive signals from a first computing device 150c attached to a trailer. (Skomra: abstract, paragraphs [0140-149], Figs. 2A-2B, 3)
With respect to the following limitation:
 receiving, at the computer device, a second signal associated with a second wireless transmitter attached to the trailer, wherein the first wireless transmitter and the second wireless transmitter are synchronized with the first wireless transmitter functioning as a master device and the second wireless transmitter functioning as a slave device;
 Skomra teaches a computing device 150b in a tractor which may receive signals from a first computing device 150c attached to a trailer. (Skomra: abstract, paragraphs [0140-149], Figs. 2A-2B, 3) Skomra, however, does not appear to explicitly teach two synchronized wireless transmitters in the trailer.
Heap, however, teaches two transmitters in the form of active or passive RFID tags each attached to a trailer and synchronized which use signal strength associated with each transmitter in order to allow for attachment of the vehicle (here a marine vessel, but taught by Skomra to comprise a tractor) with the trailer. (Heap: col. 7 lines 32-41, col. 7 lines 41-67, col. 8 lines 1-44, Fig. 2) In teaching that each tag may communicate their location with respect to the trailer which they are on (similar information), and may know their location with respect to one another, and may simultaneously broadcast signals so that the vehicle may dock with the trailer, Heap teaches that the transmitters may be synchronized. Heap teaches combining the above elements with the teachings of Skomra for the benefit of allowing an operator of a vehicle to act without fear that connecting the vehicle to his trailer is taking too long. (Heap: col. 16 lines 45-58) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Heap with the teachings of Skomra to achieve the aforementioned benefits.
Furthermore, it can be seen that each element is taught by either Skomra, or by Heap. Adding the second sensor and RSSI steps of Heap does not affect the normal functioning of the elements of the claim which are taught by Skomra. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Heap with the teachings of Skomra, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Dertadian, however, teaches a reader 110 which may be on a truck and used to communicate with eleven tags (120-140 in multiples of two) which may be located on a trailer, wherein one tag may act as a master for another tag which acts as a slave, and further teaches the synchronization of tags. (Dertadian: paragraphs [0012-13, 18], Figs. 1, 2, see also paragraph [0036] outlining synchronization of tags) Dertadian teaches combining the above elements with the teachings of Skomra in view of Heap for the benefit of providing a power efficient dynamic architecture which also brings about communication bridges to tags that may be initially out of range of a reader. (Dertadian: paragraph [0006]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Dertadian with the teachings of Skomra in view of Heap to achieve the aforementioned benefits.
Skomra in view of Heap further in view of Dertadian further teaches:
determining received signal strength levels of the first signal and the second signal;
 Skomra teaches a computing device 150b in a tractor which may receive signals from a first computing device 150c attached to a trailer and that the first device may detect the signal strength from the second device in order to determine correspondence between the tractor and the trailer. (Skomra: abstract, paragraphs [0140-149], Figs. 2A-2B, 3) Heap, as outlined above, teaches two transmitters in the form of active or passive RFID tags each attached to a trailer and synchronized which use signal strength associated with each transmitter in order to allow for attachment of the vehicle (here a marine vessel, but taught by Skomra to comprise a tractor) with the trailer. (Heap: col. 7 lines 32-41, col. 7 lines 41-67, col. 8 lines 1-44, Fig. 2) Heap further teaches that a trailer may be determined based on first and second signal strengths received from the two transmitters on the trailer. (Heap: col. 8 lines 25-67) The motivation to combine Heap persists.
With respect to the following limitation:
and identifying, at the computer device, a trailer associated with the first wireless transmitter and the second wireless transmitter based on the received signal strength levels, prior to the tractor physically attaching to the trailer.
 Skomra teaches a computing device 150b in a tractor which may receive signals from a first computing device 150c attached to a trailer and that the first device may detect the signal strength from the second device in order to determine correspondence between the tractor and the trailer. (Skomra: abstract, paragraphs [0140-149], Figs. 2A-2B, 3) Heap, as outlined above, teaches two transmitters in the form of active or passive RFID tags each attached to a trailer and synchronized which use signal strength associated with each transmitter in order to allow for attachment of the vehicle (here a marine vessel, but taught by Skomra to comprise a tractor) with the trailer. (Heap: col. 7 lines 32-41, col. 7 lines 41-67, col. 8 lines 1-44, Fig. 2) Heap further teaches that a trailer may be determined based on first and second signal strengths received from the two transmitters on the trailer and the signal strengths may be used to attach the vehicle to the trailer. (Heap: col. 8 lines 4-67)
To be thorough, and to the extent that Heap does not explicitly teach that the trailer itself is determined based on the signal strengths (Heap teaches the detection of whether the tags are within a preset distance, but does not explicitly teach that this is done by determining signal strengths thereof), Meier teaches this element. Meier teaches that a vehicle of interest in a yard (which Meier teaches may be a trailer) may be the vehicle whose beacon is transmitting the highest signal strength. (Meier: paragraphs [0063-66]) Meier teaches combining the above elements with the teachings of Skomra in view of Heap for the benefit of aiding in tracking and auditing field operations. (Meier: paragraph [0061]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Meier with the teachings of Skomra in view of Heap to achieve the aforementioned benefits.
As per claim 2, Skomra in view of Heap further in view of Dertadian and further in view of Meier teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the first signal includes identification information associated with the first wireless transmitter and the second wireless transmitter that is synchronized with first wireless transmitter.
 Heap further teaches that each tag may transmit identification information associated with the transmitter and the trailer. (Heap: col. 7 lines 41-59) The motivation to combine Heap persists.
As per claim 3, Skomra in view of Heap further in view of Dertadian and further in view of Meier teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the first signal identifies a first physical orientation of the first wireless transmitter with respect to the trailer,
 Heap further teaches that the reader may read information off of the tags, wherein the information stored on the tags may comprise the location of each tag relative to the trailer. (Heap: col. 2 lines 36-47, col. 7 lines 42-67, col. 14 lines 5-35) The motivation to combine Heap persists.
As per claim 4, Skomra in view of Heap further in view of Dertadian and further in view of Meier teaches all of the limitations of claim 3, as outlined above, and further teaches:
wherein identifying the trailer associated with the first wireless transmitter and the second wireless transmitter further comprises: determining, based on the received signal strength levels, whether the first physical orientation of the first wireless transmitter and the second physical orientation of the second wireless transmitter aligns with a position of the trailer being near the tractor.
 Heap further teaches that a trailer may be determined based on first and second signal strengths received from the two transmitters on the trailer and the signal strengths may be used to attach the vehicle to the trailer (wherein the tags may be identified as within 50 feet). (Heap: col. 8 lines 4-67) The motivation to combine Heap persists. Meier teaches that a vehicle of interest in a yard (which Meier teaches may be a trailer) may be the vehicle whose beacon is transmitting the highest signal strength. (Meier: paragraphs [0063-66]) The motivation to combine Meier persists.
As per claim 5, Skomra in view of Heap further in view of Dertadian and further in view of Meier teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the first signal and the second signal comprise at least one of same information, overlapping information or signals having predetermined timing with respect to one another.
 Heap further teaches that the signals received may comprise same or overlapping information in the form of bit strings which start with the same number of N bits and are used to identify the trailer to which the receiver is to connect. (Heap: col. 7 lines 42-59, col. 8 lines 4-44) The motivation to combine Heap persists.
As per claim 6, Skomra in view of Heap further in view of Dertadian and further in view of Meier teaches all of the limitations of claim 5, as outlined above, and further teaches:
wherein the same information comprises identification information identifying the trailer.
 Heap further teaches that the signals received may comprise same or overlapping information in the form of bit strings which start with the same number of N bits and are used to identify the trailer to which the receiver is to connect. (Heap: col. 7 lines 42-59, col. 8 lines 4-44) The motivation to combine Heap persists.
As per claim 7, Skomra in view of Heap further in view of Dertadian and further in view of Meier teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A computer device for wireless communications associated with trucking, comprising:
Skomra teaches a system and method for wireless communication associated with trucking. (Skomra: abstract, paragraphs [0140-149], Figs. 2A-2B, 3) Skomra further teaches that the device may comprise a memory in the form of a non-transitory computer readable storage medium which stores instructions which, when executed by a processor of the device, performs the functions of the system. (Skomra: paragraphs [0159-160], Fig. 5)
a memory configured to store instructions;
Skomra teaches a system and method for wireless communication associated with trucking. (Skomra: abstract, paragraphs [0140-149], Figs. 2A-2B, 3) Skomra further teaches that the device may comprise a memory in the form of a non-transitory computer readable storage medium which stores instructions which, when executed by a processor of the device, performs the functions of the system. (Skomra: paragraphs [0159-160], Fig. 5)
a processor communicatively coupled with the memory, the processor configured to execute the instructions to:
 Skomra teaches a system and method for wireless communication associated with trucking. (Skomra: abstract, paragraphs [0140-149], Figs. 2A-2B, 3) Skomra further teaches that the device may comprise a memory in the form of a non-transitory computer readable storage medium which stores instructions which, when executed by a processor of the device, performs the functions of the system. (Skomra: paragraphs [0159-160], Fig. 5)
As per claims 8-12, Skomra in view of Heap further in view of Dertadian and further in view of Meier teaches the limitations of these claims which are substantially identical to those of claims 2-6, and these claims are rejected for the same reasons as claims 2-6, as outlined above. 
As per claim 13, Skomra in view of Heap further in view of Dertadian and further in view of Meier teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A non-transitory computer readable medium storing instructions, executable by a processor of a computer device for wireless communications associated with trucking, comprising instructions for: 
 Skomra teaches a system and method for wireless communication associated with trucking. (Skomra: abstract, paragraphs [0140-149], Figs. 2A-2B, 3) Skomra further teaches that the device may comprise a memory in the form of a non-transitory computer readable storage medium which stores instructions which, when executed by a processor of the device, performs the functions of the system. (Skomra: paragraphs [0159-160], Fig. 5) 
As per claims 14-18, Skomra in view of Heap further in view of Dertadian and further in view of Meier teaches the limitations of these claims which are substantially identical to those of claims 2-6, and these claims are rejected for the same reasons as claims 2-6, as outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628